     Case 1:21-cv-00092 Document 29 Filed 09/09/21 Page 1 of 2 PageID #: 178



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

EVARISTUS MACKEY,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:21-00092

C. MARUKA, et al.,

       Defendants.

                        MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on August 10, 2021, in

which he recommended that the district court grant the United

States’ “Motion to Reconsider Filing Status as In Forma

Pauperis,” revoke plaintiff’s IFP status, direct the Clerk to

return plaintiff’s initial partial payment of the filing fee,

dismiss plaintiff’s complaint without prejudice pursuant to 28

U.S.C. § 1915(g), and remove this matter from the court’s docket.

          In accordance with the provisions of 28 U.S.C.A. §

636(b), the parties were allotted fourteen days, plus three

mailing days, in which to file any objections to Magistrate Judge

Aboulhosn’s Findings and Recommendation.           The failure of any

party to file such objections constitutes a waiver of such
  Case 1:21-cv-00092 Document 29 Filed 09/09/21 Page 2 of 2 PageID #: 179



party's right to a de novo review by this court.               Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

          The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

allotted time period.     Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby GRANTS the United States’ “Motion

to Reconsider Filing Status as In Forma Pauperis,” REVOKES

plaintiff’s IFP status, DIRECTS the Clerk to return plaintiff’s

initial partial payment of the filing fee, DISMISSES plaintiff’s

complaint without prejudice pursuant to 28 U.S.C. § 1915(g), and

DIRECTS the Clerk to remove this case from the court’s active

docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 9th day of September, 2021.

                                     ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                    2
